DIMISS; and Opinion Filed January 29, 2014.




                                           S  In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-01507-CV

                                  QAIM ALI, Appellant
                                          V.
                            CLASSIC STAR GROUP, L.P, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-10-06770

                              MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Fillmore
                                   Opinion by Justice Fillmore
       Appellant’s brief in this case is overdue. By postcard dated March 21, 2013, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of his brief.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE
121507F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

QAIM ALI, Appellant                                On Appeal from the 162nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-12-01507-CV         V.                      Trial Court Cause No. DC-10-06770.
                                                   Opinion delivered by Justice Fillmore.
CLASSIC STAR GROUP, L.P, Appellee                  Justices FitzGerald and Lang participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee CLASSIC STAR GROUP, L.P recover its costs of this
appeal from appellant QAIM ALI.


Judgment entered this 29th day of January, 2014.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




                                             –2–